Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the grounds that “a search for the four claim groups would not pose an undue burden on the Patent Office”.  This is not found persuasive because the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of the sensor surface according to claim1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Trutnau (DE10210058A1). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/13/2021.

Drawings
The drawings are objected to because:
 Fig. 1, step 2 has a label of “MHA*”, which is unclear. Is the asterisk associated with “MHA” meaning that “MHA” is polyethylene glycol?  
In Fig. 6, step 6, “Ethanolamin” should read “Ethanolamine”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see Specification, page 4, lines 1-2). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to 
The disclosure is objected to because of the following informalities: In the Specification, page 5, line 19, it is suggested to recite “mw” in an unabbreviated form to establish the acronym for clarity.  
Appropriate correction is required.

Claim Objections
Claims 2, 4, 6, and 8 are objected to because of the following informalities: 
In claim 2, line 2, the phrase “the functional groups” should read “the functional group(s)” if referring to the same term of “at least one type of functional groups” in claim 1. 
In claim 4, line 2, the phrase “the C10-C30 thiol alkane reagent” should read “the one or more thiol C10-C30 alkane reagent(s)” for improved clarity and antecedent basis to claim 1.
In claim 6, lines 1-2, the phrase “the protein resistant compound” should read “the protein resistant compound(s)” for improved clarity and antecedent basis to claim 1.
In claim 6, line 3, “an mw” should read “a molecular weight (mw)”.
In claim 7, line 2, “an mw” should read “a mw”. 
In claim 8, line 5, there are two periods after “reagents”. It is suggested to remove one period.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "SPR" in line 1, which is unclear. It is suggested to recite “SPR” in an unabbreviated form to establish the acronym. Claims 2-8 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 2, claim 2 recites “the second fraction of the functional groups are comprised among those remaining on the surface after coupling the protein resistant compound(s) via the first fraction of the functional groups”, which is unclear. What does the section fraction of the functional groups comprised of? There appears to be a missing element not recited.
Regarding claim 2, 
Regarding claim 2, claim 2 recites “functional groups” in line 4. Since “at least one type of functional groups” is established in claim 1, it is unclear if the functional groups of claim 2 is the same or different from the at least one type of functional groups of claim 1.
Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "e.g. methoxy poly ethylene glycol amine" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, claim 6 recites the limitation "mw" in line 3, which is unclear. It is suggested to recite “mw” in an unabbreviated form to establish the acronym.
Regarding claim 7, claim 7 recites the limitation "PEG" in line 2, which is unclear. It is suggested to recite “PEG” in an unabbreviated form to establish the acronym.
Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, claim 8 recites the limitation “the capturing molecule (ligand)” in line 2. Since “one or more capturing molecule(s)” is established in claim 1, it is unclear if the “capturing molecule (ligand)” of claim 8 is the same or different from the “one or more capturing molecule(s)” of claim 1.
Regarding claim 8, 
Regarding claim 8, claim 8 recites the limitation "the length" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, claim 8 recites the limitation "the activation reagents" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, claim 8 recites the limitation "EDC/NHS" in line 4, which is unclear. It is suggested to recite “EDC/NHS” in an unabbreviated form to establish the acronym.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holliway et al. (WO 0135081 A1).
Regarding claim 1, Holliway teaches a method for preparing a sensor surface for an SPR instrument (Fig. 1; paragraph [0033]), comprising 
forming a self assembled monolayer (SAM) on a surface by reacting said surface with one or more thiol C10-C30 alkane reagent(s) having at least one type of functional groups (page 44, lines 19-21 teach a self-assembled monolayer was affixed to an Au surface by reacting the Au surface with MHA), 

wherein one or more capturing molecule(s) is/are coupled directly or via a linker which is not said protein resistant compound(s) to a second fraction of said functional group(s) on said surface (page 44, lines 21-23 teach amine-labeled 12-mer oligonucleotide was coupled to the carboxylate groups on the surface via EDC/NHS cross linking), 
wherein no capturing molecule(s) is/are coupled to the protein resistant compound(s) (it is inherent that no capturing molecule(s) is/are coupled to the protein resistant compound(s) since the PEG was used to block unreacted sites, which are sites that are not reacted with the amine-labeled 12-mer oligonucleotide).
Regarding claim 3, Holliway further teaches wherein the surface is a metal, preferably gold or silver, plated surface (page 44, line 20, “Au surface”).
Regarding claim 4, Holliway further teaches wherein the functional group of the C10-C30 thiol alkane reagent is one or more of a carboxyl, a hydroxyl, an amino, an aldehyde, an epoxy, a vinyl, a carbonyl or thiol group (page 44, line 22, “carboxylate group”).
Regarding claim 5, Holliway further teaches wherein the C10-C30 thiol alkane reagent is MHA (mercapto hexadecanoic acid) or derivatives thereof (page 44, line 20, “MHA”; page 9, line 4).
Regarding claim 6, Holliway further teaches wherein the protein resistant compound is a hydrophilic polymer selected from polyethylene glycol or derivatives thereof, e.g. methoxy poly ethylene glycol amine, having an mw < 20 000 (page 42, lines 18-19 teaches that 
Regarding claim 7, Holliway further teaches wherein the protein resistant compound is PEG with an mw of 100-20000, preferably mw 2000-10000, most preferably mw 4000-6000 (page 42, lines 18-19 teaches that “poly(ethylene glycol) bis(3-aminopropyl terminated (PEG) is used, which has a mw of about 1500).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trutnau (DE10210058A1).  
Regarding claim 1, Trutnau teaches a method for preparing a sensor surface (Figs. 1-2) for an SPR instrument (paragraph [0018]), comprising 
forming a self assembled monolayer (SAM) (Fig. 2, element 8) on a surface (6) by reacting said surface with one or more thiol C10-C30 alkane reagent(s) having at least one type of functional groups (paragraphs [0013], [0018], and [0019] teach by reference to WO92/10757 and US5242828 the one or more thiol C10-C30 alkane reagents having at least one type of functional groups), 
wherein one or more protein resistant compound(s) is/are coupled to a first fraction of said functional group(s) (paragraph [0018] teaches casein and lactose form a blocking layer 9); and 
wherein one or more capturing molecule(s) is/are coupled directly or via a linker which is not said protein resistant compound(s) to a second fraction of said functional group(s) on said 
wherein no capturing molecule(s) is/are coupled to the protein resistant compound(s) (Fig. 2).
Regarding claim 2, Trutnau further teaches wherein the second fraction of the functional groups are comprised among those remaining on the surface after coupling the protein resistant compound(s) via the first fraction of the functional groups (paragraph [0019] and Fig. 2 teaches streptavidin 12 is attached to the SAM through the biotin linker, wherein the “second fraction…comprised among those remaining” is interpreted as the remaining SAM 8 that is not coupled to molecules of the blocking layer 9), and wherein the first and second fraction of functional groups are of the same or different type (the functional groups of SAM 8 is broadly interpreted as the “same or different” types).
Regarding claim 3, Trutnau further teaches wherein the surface is a metal, preferably gold or silver, plated surface (paragraph [0018], “gold”).
Regarding claim 4, Trutnau further teaches wherein the functional group of the C10-C30 thiol alkane reagent is one or more of a carboxyl, a hydroxyl, an amino, an aldehyde, an epoxy, a vinyl, a carbonyl or thiol group (paragraphs [0013], [0018], and [0019] teach by reference to WO92/10757 and US5242828; see US5242828 claim 20).
Regarding claim 5, Trutnau further teaches wherein the C10-C30 thiol alkane reagent is MHA (mercapto hexadecanoic acid) or derivatives thereof (paragraphs [0013], [0018], and [0019] teach by reference to WO92/10757 and US5242828, see US5242828, column 8, section I.1).

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the closest prior art of Holliway et al. (Holliway et al.) further teaches wherein the second fraction of the functional groups are activated before coupling of the capturing molecule (ligand) (page 44, lines 21-23); and wherein the activation reagents are selected from EDC/NHS, epichlorhydrine or bifunctional reagents (page 44, lines 21-23, “EDC/NHS cross-linking”). While Holliway teaches immobilizing a ligand to functional groups of a SAM for a specified amount of time after adding EDC/NHS (page 41, line 28 – page 42, line 7), Holliway fails to teach wherein the amount of coupled capturing molecule (ligand) is inversely proportional to the length of activation time.
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 8, specifically wherein the amount of coupled capturing molecule (ligand) is inversely proportional to the length of activation time. Thus, claim 8 is allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/HENRY H NGUYEN/Examiner, Art Unit 1798                 

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797